Bryan, J.,
delivered the opinion of the Court.
Joseph D. McGuire filed an account as administrator •of Thomas B. Dorsey, deceased, in the Orphans’ Court of Howard County. John G. Rogers, a creditor of the deceased, filed an exception to the account and alleged the following reason, “Because the costs allowed said administrator in the Court of Appeals in the case of Murphy and Co. vs. McGuire, Adm’r, are not properly allowable, and for other manifest inaccuracies, unlawful charges and discrepancies apparent upon the face of said account.” The Orphans’ Court ordered that the costs in the case mentioned, both in the Superior Court of *198Baltimore City and in the Court of Appeals should he rejected, and that the administrator should bring into Court the sum of $1425, with interest from the 29th day of May, 1890, being the amount of a judgment in the Superior Court in favor of said McGuire against John Murphy and Co., as assets of the estate. The administrator appealed from this order.
The order of the Orphans’ Court was not embraced within the limits of the exception to the administration account. We will, however, consider the order without regard to this objection. A judgment had been obtained by the administrator against Murphy and Co.; on appeal by the defendants, this Court reversed the judgment, and refused to order a new trial. The opinion of the-Court was, that there was no legally sufficient evidence in the case to entitle the plaintiff to recover. Under ordinary circumstances, this adjudication ought to put. an end to all further litigation on this subject. It. would be a singular solecism in jurisprudence, if any man was responsible for the payment of a null and void judgment. But it is supposed that the circumstances of this case impose a peculiar responsibility on the administrator. At the trial of the case in the Superior Court, exceptions were taken by the defendants; but they were not signed and sealed by the Court within thirty days, after the verdict, as required by the .local law of Baltimore City. The plaintiff, however, gave his consent that they might be signed and sealed; and the defendants’ appeal was brought to this Court. Without the plaintiff’s consent the exceptions could not have been perfected; without the exceptions the appeal would not have presented the questions in the case; without such an appeal the judgment could not have been reversed, and the plaintiff could have collected it. Hence, it is-insisted that the loss of the judgment was directly caused by the plaintiff’s conduct, and that he ought to-*199be held responsible for it. If there were a breach of duty on the part of the administrator, he must be visited with the consequences of official dereliction. An administrator is required to be faithful and diligent in his office; it is one of great trust and responsibility. If any loss is sustained by the intestate’s estate from his negligence or imprudence, he will receive a rigorous measure of justice. As far as he can do so, he must .collect all the debts due the estate. But from the nature of the case, he is invested with a considerable degree of discretion in the discharge of his duties. In the prosecution of a suit, many occasions arise where great injustice may be done under the cover of rules of practice. A case might be iron-suited, or a judgment by default might be taken, on account of some casual oversight or omission of the opposing counsel, and in this way justice might be entirely defeated. We should be shocked and startled, if we were told that we were expected to decide that it was the duty of counsel to make use of every advantage of this kind which circumstances might place within his reach, and that for a failure to do so, he would be liable to his client for a breach of professional obligation. And yet the relation between client and counsel is of an exceedingly close and confidential character. A lawyer is under the highest obligation to defend his client’s interests, and to secure him all his rights. Neither ought we to hold that an administrator is under the bounden duty to take such advantages. And universal experience will show that suits brought by executors and administrators are prosecuted in the same way as suits brought by other descriptions of persons; and it has never been suggested that it was not allowable to waive unfair advantages, which would not be insisted upon in other cases. So we would say that executors and administrators must prosecute suits belonging to their trusts with honesty, intelli*200gence and fidelity; but that they are not deprived of the ordinary discretion which belongs to other suitors. They are not obliged to maintain an unjust claim; nor are they obliged to prevent a suit from being fairly tried. In this particular case, the head and front of the offence, charged on the administrator, is that he permitted the questions in the suit to be brought before the Court empowered to make the final and authoritative declaration of the law, when he had it in his power to prevent it. According to the decision of that Court, he was not entitled to the judgment which had been rendered in the Superior Court. We are not willing to say that his official duty required him to, keep the question of legal right out of the reach of the tribunal appointed by the law to determine it. The forms of, law and the rules of practice would have enabled him to do this; but the result would have been, that he would receive the fruits of a judgment not really and justly due, but coming within his power through an erroneous administration of the law. He has not caused the loss to his intestate’s estate of anything which it was legally entitled to receive, and it would be contrary to the morality of Courts of justice to hold him penally responsible because he did not collect a claim, which the law in its most solemn manner has decided not to be due.
(Decided 9th April, 1891.)
We must reverse the order of the Orphans’ Court.

Order reversed, with costs.